Citation Nr: 0810436	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The appellant served on initial active duty for training from 
May 1998 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


The appellant's claim was remanded to the Appeals Management 
Center (AMC) by the Board in July 2005.  On remand, the RO 
was to furnish the appellant with appropriate forms necessary 
to appoint a representative.  In response, the AMC mailed VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimants Representative, in February 2006.  Next, the Board 
directed the RO to request the appellant's complete service 
records, to include his initial active duty for training from 
May 1998 to June 1998 and any available Medical Evaluation 
Board (MEB) proceedings.  This request was completed in 
February 2006, and the appellant's MEB documents were 
obtained.  The Board further requested the appellant's 
personnel records, and those were obtained in August 2005.  
Finally, the Board requested a VA examination to determine 
the nature and etiology of any current right knee condition.  
A VA examination request was initiated in June 2007, and the 
examination was scheduled for August 10, 2007.  Although the 
VA provided proper notification, the appellant failed to 
appear for his appointment.  Another examination was 
scheduled for August 17, 2007.  Again, the appellant was 
notified of the appointment and failed to appear.


FINDING OF FACT

A right knee disorder did not have its onset in or is 
otherwise attributable to service.  

CONCLUSION OF LAW

A right knee disorder was neither incurred in nor aggravated 
by the appellant's period of active duty for training.  
38 U.S.C.A. §§ 101(24), 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for a right knee disorder.  The Board 
notes that the appellant's claim was received in January 
2003.

In January 2003, prior to its adjudication of this claim, the 
RO provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
January 2003 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The appellant was scheduled for a VA examination on two 
different occasions, and the appellant failed to appear for 
either appointment.  Although the Board ordered a VA 
examination for the appellant in its July 2005 remand, and a 
VA examination was never conducted, the Board finds that 
every reasonable effort has been made to assist the 
appellant.  He did not appear for either of the scheduled 
August 2007 evaluations, and he has not demonstrated "good 
cause" (38 C.F.R. § 3.655) to explain his absence. 

The Board also notes that the RO made a reasonable attempt to 
obtain the appellant's current address, that the VA 
examination notices were mailed to that address, and that the 
file does not contain evidence that either examination notice 
was returned as undeliverable.  In the event that the 
appellant's address had changed prior to the scheduling of 
his VA examinations, the provisions of 38 C.F.R. § 3.1(q) 
indicate that written VA notices are to be sent to "a 
claimant or payee at his or her latest address of record."  
As noted, the RO attempted on several occasions to contact 
the appellant to provide information to him and to request 
information from him regarding his claim, to include notice 
of his VA examinations.  VA endeavored to fully notify the 
appellant, but it is the appellant's obligation to keep 
current his contact information.  The appellant did not 
respond or contact VA.  If a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.

Additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


Service Connection

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

This case arises from a period of active duty for training 
(ADT).  ADT is full-time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505 (West 2002).  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2007).  Basically, 
this refers to the two weeks of annual training that each 
Reservist or National Guardsman must perform each year.  It 
can also refer to the Reservist's or Guardsman's initial 
period of training such as in the instant case.

Generally, an individual who has only Reserve or National 
Guard service on ADT is not a "veteran" as that term is 
defined by law.  In the service connection context this means 
that the presumption of soundness upon entry into service and 
the presumptive service connection provisions of 38 C.F.R. § 
3.307, applicable to active duty, would not apply to ADT.  38 
U.S.C.A. §§ 1111, 1112, 1137 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.307 (2007).

Service connection, however, may be granted for disease or 
injury incurred in or aggravated by ADT, just as with active 
duty.  38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2007).  Thus, in 
this case, the evidentiary burden is on the appellant to show 
that he became disabled from an injury or disease incurred in 
the line of duty during ADT.

In this case, the appellant filed a claim for service 
connection in January 2003 in which he asserted that his 
right knee was injured during boot camp.  Noting a June 1998 
medical report which stated that the appellant's medical 
condition existed prior to service, a March 2003 rating 
decision denied the appellant's claim because he failed to 
demonstrate an aggravation of a preexisting condition.  In 
his February 2004 notice of disagreement, the appellant 
stated that he was misunderstood by the medical staff, that 
his injury did not preexist service, and that his knee was in 
fact injured during his short stint in the military.

As noted above, the appellant's claim was remanded to the 
Appeals Management Center (AMC) by the Board in July 2005.  
On remand, the RO was to furnish the appellant with 
appropriate forms necessary to appoint a representative.  In 
response, the AMC mailed VA Form 21-22, Appointment of 
Veterans Service Organization as Claimants Representative, in 
February 2006.  Next, the Board directed the RO to request 
the appellant's complete service records, to include his 
initial active duty for training from May 1998 to June 1998 
and any available MEB proceedings.  This request was 
completed in February 2006, and the appellant's MEB documents 
were obtained.  The Board further requested the appellant's 
personnel records, and those were obtained in August 2005.  
Finally, the Board requested a VA examination to determine 
the nature and etiology of any current right knee condition.  
A VA examination request was initiated in June 2007, and the 
examination was scheduled for August 10, 2007.  Although the 
VA provided proper notification, the appellant failed to 
appear for his appointment.  Another examination was 
scheduled for August 17, 2007.  Again, the appellant was 
notified of the appointment and failed to appear.

The appellant's denial was affirmed via a September 2007 
supplemental statement of the case.  At that time, the RO 
noted that the appellant's service medical records show 
subjective complaints of pain and tenderness in the right 
knee.  However, the RO also noted that VA Form 4707, Entrance 
Physical Standards Board (EPSB) Proceedings, signed by the 
appellant, stated that his right knee injury existed prior to 
service.  Ultimately, the RO concluded that the appellant's 
knee condition was a preexisting injury and was not 
permanently aggravated by his period of active service.

On May 5, 1998, the appellant presented with right knee pain.  
According to the note, the appellant had sustained the injury 
in the past while playing football.  A May 30, 1998 medical 
report noted that the appellant complained of popping and 
pain in his right knee.  At that time, the appellant stated 
that he was running when the pain occurred.  A screening note 
from June 2, 1998 revealed that the appellant stated that his 
right knee had bothered him in the past, while playing 
football, and that he had intermittent pain since that time.  
A report from June 8, 1998 noted that the appellant had 
experienced knee pain for 2 to 3 weeks, under his patella.  
Also that day, the appellant's duties were restricted.  A 
June 10, 1998 Counseling Form recommended separation due to a 
medical condition that existed "prior to service."  The 
report noted that, if discharged, "a resultant loss of 
medical and educational benefits could occur, as well as any 
other benefits or entitlements related to soldier's 
entitlement."  The report also noted that the appellant was 
aware of his right knee condition at the time of enlistment.  
The appellant concurred with the report, initialed it, and 
signed it.  Therefore, the Board concludes that it appears 
that the appellant did have a right knee injury that 
preexisted his period of active duty for training.

However, there is no evidence that any preexisting right knee 
disorder was aggravated by the veteran's period of active 
duty for training.  In this case, there is no competent 
medical evidence that the appellant's condition increased in 
severity during service beyond the natural progression of the 
preexisting disorder.  Although a June 23, 1998 medical 
report from Cook County Emergency Services provided a 
diagnosis of tendonitis, the physician did not provide an 
etiological link to the appellant's period of active duty for 
training, and the physician did not state that the 
appellant's injury had increased in severity, to any degree, 
during his time in the military.  Following that treatment, 
there is no medical evidence within the file whatsoever.  
Therefore, the appellant has not presented any evidence to 
show that his right knee condition was caused by service or 
aggravated therein.

Because there is no competent medical evidence of any link 
between his current diagnosis and service, the only evidence 
to the contrary, contained within the appellant's record, are 
lay statements from the appellant himself.  The Board notes 
that the appellant is not competent to make this causal link 
or to state the etiology of his right knee disorder.  The 
appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the appellant is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

Contrary to his contention, the evidence from the appellant's 
personnel records and service medical records shows that his 
right knee condition preexisted his period of service.  
Further, while the Board has attempted to assist the veteran 
in developing his claim by requesting a VA examination to 
determine whether the appellant currently has a right knee 
disorder that was either incurred in or aggravated in 
service, the appellant has failed to report for such 
examination.  Thus, because the record is silent as to any 
medical nexus between the appellant's right knee condition 
and his period of active duty for training, the third prong 
necessary to establish a claim for service connection has not 
been met.

Accordingly, the appellant's claim for service connection for 
a right knee condition is denied.




ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


